In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00345-CV

ADRIANO KRUEL BUDRI, Appellant            §   On Appeal from County Court at Law
                                              No. 1
                                          §
                                              of Tarrant County (2017-007958-1)
V.                                        §
                                              December 17, 2020
                                          §
DANIEL MATTHEW HUMPHREYS,                     Memorandum Opinion by Chief Justice
Appellee                                      Sudderth


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Bonnie Sudderth_______________
                                        Chief Justice Bonnie Sudderth